Case 9:21-cv-80102-DMM Document 39 Entered on FLSD Docket 02/05/2021 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                PALM BEACH DIVISION
  IOU CENTRAL, INC.
  d/b/a IOU FINANCIAL, INC

        Plaintiff,
  vs.                                               CASE NO. 9:21-cv-080102: DMM
  T&M INVESTMENTS, INC,,
  HAITHAM KAMEL NASIF,
  A/K/A KAMAL H. NASIF,
  A/K/A KENNY NASIF,
  MAJESTIC GROUP MANAGEMENT
  LLC

        Defendants.
                                           /

           PLAINTIFF’S NOTICE OF WITHDRAWAL OF MOTION [D.E. 38]

        Per L.R. 7.1, IOU withdraws its Motion for Leave [D.E. 38].

  .     Respectfully submitted this 5th day of February 2021

                      By:     /s/Paul G. Wersant
                              Paul G. Wersant
                              Florida Bar No. 48815
                              3245 Peachtree Parkway, Suite D-245
                              Suwanee, Georgia 30024
                              Telephone: (678) 894-5876
                              Email: pwersant@gmail.com
                              Attorney for Plaintiff
                              File No. 153163
